           Case 1:19-cr-00735-KPF Document 22 Filed 07/29/20 Page 1 of 2




                                                                          July 28, 2020




                                                                       MEMO ENDORSED
VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                                           Re: United States v. Ricardo Reynoso
                                               19 Cr. 735 (KPF)

Dear Judge Failla:

        Please recall that I represent Mr. Ricardo Reynoso in his defense of the above-referenced
matter, which is presently scheduled for sentencing before Your Honor on August 14, 2020, at 3:00
p.m. With the consent of the Government and for the reason that follows, the defense respectfully
requests a 45-day adjournment of sentencing. This is the first such request by the defense and is
attributable to delays caused by the COVID-19 outbreak.

        The requested adjournment is necessitated by the parties’ inability to date to conduct a
suitable safety valve proffer in order to move Mr. Reynoso’s case forward. On July 27, 2020, the
parties agreed to conduct a remote video proffer in the next two weeks between the Government,
defense counsel from my office, and Mr. Reynoso from his home in Massachusetts, where he
continues to live under his conditions of pre-trial supervision without incident.

         The defense is confident that the case will not require any further delays once we are able to
conduct the proffer. We submit that the proposed 45-day adjournment will permit the parties to
address and comply with the Court’s rules of practice regarding the submission of sentencing
memorandum, and will also serve the Court’s interest in keeping its calendar as free as possible to
prioritize the cases of incarcerated persons.

                                                             Respectfully submitted,



                                                             Mark I. Cohen
MIC/ya

Cc: A.U.S.A. Ryan Finkel (via ECF)
    Mr. Ricardo Reynoso (via email)
         Case 1:19-cr-00735-KPF Document 22 Filed 07/29/20 Page 2 of 2



Application GRANTED. The sentencing hearing currently scheduled for
August 14, 2020, is hereby ADJOURNED to October 16, 2020, at 3:00
p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York.

Dated:     July 28, 2020               SO ORDERED.
           New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
